BY THE COURT
A considerable portion of the brief of the different counsel is consumed in the discussion of this question. It is claimed on behalf of the plaintiff in error that mere words cannot be considered as a provocation of an assault.
It must, however, be remembered that the matter of a cross examination is to a certain extent within the discretion of the trial judge and we cannot say that the limitation upon cross examination constitutes an abuse of discretion.
We cannot escape the conclusion from the record that the court in fixing the sentence is somewhat severe, but we do nob find that we have the discretion to review the amount of the judgment. We therefore feel compelled to affirm the judgment. Judgment affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.
HORNBECK, J:
I concur in the judgment but not in that portion of the opinion which characterizes the sentence as severe.
The trial court, in my judgment, in pronouncing the sentence was moderate in view of the aggravated character of the assault — if committed as the prosecuting witness testified which the jury by its verdict accepted as the true version.